United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.F., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
PRIMARY CARE CLINIC, Anchorage, AK,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
John Eiler Goodwin, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-2282
Issued: August 9, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On September 10, 2010 appellant, through counsel, filed a timely appeal from a May 18,
2010 decision of the Office of Workers’ Compensation Programs (OWCP) concerning whether
her claimed medical condition was employment related. Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant has established that she sustained an occupational disease
in the performance of duty, causally related to factors of her federal employment.
On appeal, appellant contends that the case should be remanded for further development
as OWCP failed to adequately develop the claim.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On July 8, 2009 appellant, then a 50-year-old patient services assistant, filed an
occupational disease claim alleging that her debilitating neck, shoulders, back, ribs, hands and
wrist pain were due to the repetitive use of substandard equipment and workstations. She first
became aware of her condition on November 21, 2007, but did not realize it was employment
related until December 14, 2007. Appellant stopped work on July 9, 2009 and has not returned.
By letter dated July 23, 2009, OWCP informed appellant that the evidence of record was
insufficient to support her claim and advised her as to the medical and factual evidence required
to establish her claim.
Following OWCP’s letter, appellant submitted medical and factual evidence including
physical therapy reports, her statements, ergonomic evaluations of her workstations, medical
reports and disability notes.
In a July 24, 2008 report, Dr. Leslie P. Dean, a treating Board-certified orthopedic
surgeon with a subspecialty in hand surgery, diagnosed right wrist pain and ruled out right ulnar
impaction and right Kienbock’s. The physician obtained a three-to-four month history of right
wrist and hand pain and noted appellant’s complaints of numbness in her hand and difficulty
gripping and lifting. A physical examination revealed tenderness at the right dorsal mid-wrist
and lunate with full range of motion in her fingers.
In progress notes dated August 15 and 27, 2008, Dr. Declan R. Nolan, an attending
Board-certified orthopedic surgeon, treated appellant for her right hip and shoulder pain. On
August 15, 2008 he reported a physical examination was normal and no abnormalities were seen
on x-ray interpretations of the hip or shoulder. Diagnoses were right shoulder chronic rotator
cuff tendinitis and right hip trochanteric bursitis. On August 27, 2008 Dr. Nolan treated
appellant with a steroid injection for her right shoulder chronic rotator cuff tendinitis.
In a December 15, 2008 report, Dr. Kathy J. Hurlburt, a treating Board-certified internist,
recommended an evaluation of appellant’s workstation. Diagnoses included cervical disc
disease, shoulder impingement, wrist and thumb pain, ulnar positive variance, tendinitis in
several joints, bursitis, lumbar disc disease and post-traumatic stress syndrome.
In a July 10, 2009 report, Dr. Annie McKinnon, a treating chiropractor, noted that
appellant was seen for neck and shoulder pain, which appellant attributed to her workstations
setup. She reported biomechanical joint dysfunction over the patient’s C1, C6, T4, T12, L5 and
right SI vertebral segments. In a separate report dated July 10, 2009, Dr. McKinnon provided
physical findings and results from tests she performed.
On July 21, 2009 Dr. Michael S. Fischer, a treating Board-certified family medicine
physician, noted that appellant had chronic musculoskeletal pain. He diagnosed rotator cuff
syndrome, neck pain, parasthesias, carpal tunnel syndrome and lateral epicondylitis.
On August 6, 2009 Dr. Hurlburt reported that appellant had positive Phalen’s and Tinel’s
signs. She noted that in December 2007 appellant was seen for headaches, right shoulder, neck,
wrist and back pain, which she believed were employment related. Dr. Hurlburt stated that
2

ergonomic recommendations were made, but not implemented by appellant’s employer. She
opined that appellant’s neck, wrist, back, hands, arms, shoulders and rib cage pain correlated
with her work activities.
On August 21, 2009 Dr. Loren M. Morgan, a treating chiropractor, cervical subluxation,
lumbar subluxation and thoracic subluxation and checked “no” to the question of whether there
were x-ray interpretations.
On August 23, 2009 appellant was seen by Dr. Michele L. McCall, a treating Boardcertified emergency room physician, for neck and shoulder pain. Dr. McCall diagnosed muscle
and cervical strains.
On September 4, 2009 Dr. Morgan attributed appellant’s lumbar, cervical and thoracic
injuries to her poor work ergonomics.
In a September 15, 2009 report, Dr. Hurlburt diagnosed cervical, lumbar and thoracic
segmental dysfunctions, paraspinal muscle spasm, trapezius spasm, cervical strain and sprain,
shoulder impingement, loss of flexibility in appellant’s trapezius muscle, biceps strain, lumbar
strain, thoracic strain, carpal tunnel syndrome, positive ulnar variance, depression, anxiety and
post-traumatic stress disorder. She noted that there had been a delay in the ergonomic evaluation
and that once it was performed appellant’s supervisors failed to carry out the recommendations
made.
By decision dated October 1, 2009, OWCP denied appellant’s claim finding that the
medical evidence was insufficient to establish a causal relationship between the diagnosed
medical conditions and employment factors identified by appellant.
Appellant requested an oral hearing before OWCP’s hearing representative and a
telephonic hearing was held on March 4, 2010.
In a March 11, 2010 report, Dr. Hurlburt diagnosed bilateral shoulder impingement
syndrome and cervical strain injury, which rendered appellant totally disabled and was due to
appellant’s employment duties. She stated that appellant’s work duties of reaching for the
telephone, reference materials and computer to perform data entry and using a clipboard as a
writing surface as well as her work schedule and workstation ergonomics caused her shoulder
impingement and cervical strain. Dr. Hurlburt noted appellant’s shoulder impingement was
caused by repetitively raising her arms above the shoulders and reaching forward at work. As to
the cervical strain, she attributed it to appellant’s “utilizing a computer keyboard that was too
high for use in a horizontal position” and that this height “caused wrist flexion and overuse of the
neck muscles while typing.” In addition, the placement of appellant’s monitor was to low
causing her to put her head forward caused stress on her mid-back and neck. Dr. Hurlburt then
described physical mechanics of the shoulder impingement and neck strain occurred. She
reiterated that recommendations made in an ergonomic evaluation were not implemented by the
employing establishment.
By decision dated May 18, 2010, OWCP’s hearing representative affirmed the denial of
her claim. She found that the record was devoid of any rationalized medical opinion supporting
causal relationship with objective evidence.
3

LEGAL PRECEDENT
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, an employee must submit the following: (1) medical evidence establishing the
presence or existence of a condition for which compensation is claimed; (2) a factual statement
identifying employment factors alleged to have caused or contributed to the condition; and
(3) medical evidence establishing that the employment factors identified by the employee were
the proximate cause of the condition or illness, for which compensation is claimed or stated
differently, medical evidence establishing that the diagnosed condition is causally related to the
employment factors identified by the employee.2
Causal relationship is a medical issue and the medical evidence required to establish
causal relationship is rationalized medical evidence.3 Rationalized medical evidence is medical
evidence which includes a physician’s rationalized medical opinion on the issue of whether there
is a causal relationship between an employee’s diagnosed conditions and the implicated
employment factors.4 The opinion of the physician must be based on a complete factual and
medical background of the employee, must be one of reasonable medical certainty and must be
supported by medical rationale explaining the nature of the relationship between the diagnosed
conditions and the specific employment factors identified by the employee.
ANALYSIS
Appellant filed an occupational disease claim alleging debilitating pain of her neck,
shoulders, back, ribs, hands and wrist to the repetitive use of substandard equipment and
workstations. The employing establishment did not controvert that she performed these duties.
The Board notes that appellant performed the duties of a patient services assistant and that
ergonomic evaluations were made. OWCP found that the medical evidence did not establish a
medical condition arising from these employment factors. The issue is whether the medical
evidence establishes a causal relationship between the claimed conditions to the identified
employment factors.
The record contains several reports from Dr. Hurlburt who provided physical findings
and diagnosed cervical disc disease, shoulder impingement, wrist and thumb pain, ulnar positive
variance, tendinitis in several joints, bursitis, lumbar disc disease and post-traumatic stress
syndrome. On March 11, 2010 Dr. Hurlburt diagnosed bilateral shoulder impingement
syndrome and cervical strain injury which she attributed to appellant’s employment duties. She
advised that appellant was totally disabled as a result of these conditions. Dr. Hurlburt noted that
appellant’s work duties involved reaching for the telephone, reference materials and computer to
perform data entry. Appellant used a clipboard as a writing surface and addressed the
workstation ergonomics as causes of her shoulder impingement and cervical strain. Dr. Hurlburt
noted that appellant’s shoulder impingement was caused by repetitively raising her arms above
2

D.D., 57 ECAB 734 (2006); Donna L. Mims, 53 ECAB 730 (2002).

3

David Apgar, 57 ECAB 137 (2005); I.R., Docket No. 09-1229 (issued February 24, 2010).

4

G.G., 58 ECAB 389 (2007); Kathryn E. Demarsh, 56 ECAB 677 (2005).

4

the shoulders and reaching forward at work. As to the cervical strain, she attributed it to
appellant’s “utilizing a computer keyboard that was too high for use in a horizontal position” and
that this height “caused wrist flexion and overuse of the neck muscles while typing.” The
placement of appellant’s monitor was too low causing her to put her head forward caused stress
on her mid-back and neck. Dr. Hurlburt provided specific diagnoses and identified appellant’s
employment activities believed to have caused or contributed to the claimed identified
conditions. Although she did not explain in detail how the employment activities were
competent to cause appellant’s conditions, her report supports a causal relationship between the
identified activities and the neck strain and shoulder impingement conditions.
The record also contains reports from Drs. Dean, Fischer, McCall and Nolan. In a
July 24, 2008 report, Dr. Dean provided physical finding and diagnoses of right wrist pain and
rule out right ulnar impaction and right Kienbock’s. On July 21, 2009 Dr. Fischer diagnosed a
rotator cuff syndrome, neck pain, parasthesias, carpal tunnel syndrome and lateral epicondylitis.
On August 23, 2009 appellant was seen by Dr. McCall who diagnosed muscle and cervical
strains. Dr. Nolan, in progress notes dated August 15, 2008, reported a normal physical
examination and no abnormalities on x-ray interpretations of the hip or shoulder. His diagnoses
included right shoulder chronic rotator cuff tendinitis and right hip trochanteric bursitis. None of
these reports are sufficient to support appellant’s claim as none of the reports contain an opinion
on causal relationship, they are of limited probative value on that issue.
Appellant also submitted reports from her chiropractors, Drs. McKinnon and Morgan.
However, none of these reports are sufficient to support her claim or require further
development. Dr. McKinnon did not diagnose a subluxation by x-ray interpretation. While
Dr. Morgan did diagnose thoracic, lumbar and cervical subluxations, the chiropractor did not
base this diagnosis on an x-ray interpretation. The term physician includes chiropractors only to
the extent that their reimbursable services are limited to treatment consisting of manual
manipulation of the spine to correct a subluxation as demonstrated by x-ray to exist.5 Neither
Dr. Morgan nor Dr. McKinnon diagnosed a spinal subluxation based on x-ray. Therefore, the
Board finds that these reports are of no probative medical value.
It is well established that proceedings under FECA are not adversarial in nature and while
the claimant has the burden of establishing entitlement to compensation, OWCP shares
responsibility in the development of the evidence to see that justice is done.6
The Board finds that the medical evidence is consistent in indicating that appellant
sustained an employment-related neck and shoulder conditions. While the reports are not
sufficient to meet her burden of proof to establish her claim, they raise an uncontroverted
inference between appellant’s diagnosed conditions and the identified employment factors and
are sufficient to require OWCP to further develop the medical evidence and the case record.7
5

5 U.S.C. § 8101(2); Paul Foster, 56 ECAB 208 (2004); see A.O., Docket No. 08-580 (issued January 28, 2009).

6

R.E., 59 ECAB 323 (2008); Phillip L. Barnes, 55 ECAB 426 (2004); see also Virginia Richard, 53 ECAB 430
(2002); Dorothy L. Sidwell, 36 ECAB 699 (1985); William J. Cantrell, 34 ECAB 1233 (1993).
7

See Virginia Richard, 53 ECAB 430 (2002); see also Jimmy A. Hammons, 51 ECAB 219 (1999); John J.
Carlone, 41 ECAB 354 (1989).

5

The case will be remanded to OWCP to obtain a rationalized opinion from a qualified physician
as to whether appellant’s neck and shoulder conditions are causally related to the identified work
activities. After such development as it deems necessary, OWCP should issue a de novo
decision in order to protect appellant’s rights on appeal.
CONCLUSION
The Board finds that this case is not in posture for a decision on whether appellant
sustained a neck and bilateral shoulder injuries as a result of established employment activities.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated May 18, 2010 is set aside and the case remanded for further
proceedings consistent with the above opinion.
Issued: August 9, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

